Citation Nr: 0412946	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-19 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for a stroke. 


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 





INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.  He was awarded the Vietnam Service Medal.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied entitlement to service connection 
for diabetes mellitus as due to herbicide exposure and a 
stroke.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  The veteran has diabetes mellitus Type I, which was not 
manifested in service or within one year from service 
separation, and is not related to the veteran's period of 
service including exposure to herbicides.

3.  The veteran's stroke was not manifested in service or 
within one year from service separation, and is not related 
to the veteran's period of service or to a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus Type I was not incurred in or 
aggravated by active duty, may not be so presumed, nor may 
the veteran's diabetes mellitus type 1 be presumed to have 
been incurred as a result of herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2003).

2.  A stroke was not incurred in or aggravated by active 
service, may not be so presumed, and is not due to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004); cf. 
VAOPGCPREC 01-2004 (2004) ((holding that the Court's 
statements regarding the "fourth element" were dicta).

In letters dated in April 2001 and May 2002, VA notified the 
veteran of the evidence needed to substantiate the claims and 
offered to assist him in obtaining any relevant evidence.  
The letter gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.  The 
statement of the case notified the veteran of the need to 
submit relevant evidence in his possession.  Although the 
VCAA notice letters did not explicitly tell the veteran to 
submit evidence in his possession, he did, through his 
attorney, submit evidence to VA.  He thereby demonstrated an 
awareness that he should submit relevant evidence in his 
possession.

In Pelegrini, the majority expressed the view that a claimant 
was entitled to VCAA notice prior to initial adjudication of 
the claim.  Pelegrini v. Principi, at 420-22.  In the present 
case, the VCAA notice was provided prior to the initial 
adjudication in May 2002.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  The RO made 
attempts to obtain all identified relevant evidence.  There 
is no identified relevant evidence that has not been 
accounted for.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  

The veteran was afforded VA examinations in April 2001, 
January 2003, and March 2003.  A medical opinion was obtained 
in March 2003 as to whether the veteran had Type I or Type II 
diabetes mellitus.  

An examination is not required because, as will be further 
discussed below, there is no competent evidence linking 
strokes to the veteran's period of active service.  The 
veteran contends that his strokes are secondary to diabetes 
mellitus.  Since this decision denies service connection for 
diabetes, there is no legal basis for granting service 
connection for strokes as secondary to diabetes.  

Similarly, there is no need for a medical opinion as to 
whether diabetes mellitus is otherwise related to service.  
There is no competent evidence linking diabetes mellitus to 
service other than on a presumptive basis as secondary to 
herbicide exposure while serving in Vietnam.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if diabetes mellitus or a brain hemorrhage became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

Secondary service connection shall be awarded when a 
disability is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2003). 

The Court has consistently held that, under the substantive 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran seeking 
disability benefits must establish...the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Presumptive service connection on the basis of herbicide 
exposure is provided for specified diseases manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116(a).

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Entitlement to service connection for diabetes mellitus

Service records show that the veteran served in the Republic 
of Vietnam during the Vietnam era.  The service personnel 
records show that the veteran was awarded the Vietnam Service 
Medal and during his period of service, he had seven months 
of foreign service.  Thus, it is presumed that the veteran 
was exposed to herbicides in service.  38 U.S.C.A. § 1116(f).

As noted above, diabetes mellitus Type II is a disease 
subject to presumptive service connection on the basis of 
herbicide exposure under 38 U.S.C.A. § 1116(a) and 38 C.F.R. 
§ 3.309(e).  

The probative and persuasive medical evidence of record shows 
that the veteran has diabetes mellitus Type I, not diabetes 
mellitus Type II.  

The medical evidence of record shows that the diabetes 
mellitus was diagnosed in the mid 1980's and the veteran 
currently has this disease.  A January 1989 treatment record 
from Geisinger Medical Center indicates that the veteran had 
diabetes for three years; he was taking insulin daily for the 
diabetes.  A March 1992 treatment record notes that the 
veteran had diabetes mellitus with neuropathy.  A December 
1994 treatment record indicates that the veteran had diabetes 
retinopathy.  Treatment records dated in September and 
October 1995 indicate that the veteran had insulin dependent 
diabetes mellitus.  A November 1999 medical record from the 
Geisinger Medical Center indicates that he veteran had 
insulin dependent diabetes mellitus for 15 years.   

An April 2001 VA examination report indicates that the 
veteran reported that in 1984, diabetes mellitus was 
diagnosed, and he had experienced gradual worsening of his 
blood sugars since then.  The veteran currently was on a 
regimen of 25 units of Humulin 70/30 in the morning and in 
the evening.  The diagnosis was diabetes mellitus Type I. 

The veteran has submitted a statement dated in October 2002 
from Philip Pilgrim, M.D., who identified himself as being in 
family practice at the Geisinger Medial Center.  Dr. Pilgrim 
wrote that he had treated the veteran since 1994 for 
diabetes.  Dr. Pilgrim stated that the veteran had Type II 
diabetes mellitus, but was insulin dependent.  Dr. Pilgrim 
elaborated that "in the old days," it was customary to say 
that people on oral agents had Type II diabetes and people 
who required insulin were insulin dependent or Type I.  Dr. 
Pilgrim stated that this was inaccurate.  He noted that in 
the new classification, people who had Type I diabetes 
usually were children, they required insulin for their 
survival, and at no point could they use oral medication.  

Dr. Pilgrim further wrote that older people who developed 
diabetes most often had Type II diabetes in that they did 
make some Insulin on their own, but it was not enough to 
control their diabetes.  Dr. Pilgrim noted that some of these 
patients could be managed on oral agents but a number went on 
to require insulin.  Dr. Pilgrim concluded that the veteran 
fell into this latter category.  It was therefore, his 
opinion that the veteran actually suffered from Type II 
diabetes mellitus, not Type I.  The Board notes that a 
November 2000 treatment record by Dr. Pilgrim reflects a 
diagnosis of diabetes mellitus Type II.  

A January 2003 VA examination report notes that the examiner 
was asked to render an opinion as to whether the veteran was 
a Type I or Type II diabetic.  The VA examiner indicated that 
he had reviewed the claims folder.  It was noted that the 
veteran had been diagnosed with diabetes mellitus in 1984, 
and was currently on insulin.  The VA examiner stated that as 
far as he could tell from the medical records, the veteran 
had been on insulin from the initial diagnosis.  He was 
currently taking Humulin twice a day.  The VA examiner stated 
that the veteran had been on insulin for a long time for his 
diabetes and it was difficult to ascertain if he was a Type I 
or Type II diabetic.  The VA examiner indicated that this was 
"a grey zone area."  

However, the VA examiner stated that VA could order a C-
peptide level and also get the veteran's postprandial glucose 
at the same time, and this would probably clarify if the 
veteran was a Type I or Type II diabetic.  The VA examiner 
stated that if it turned out to be "a borderline case or a 
honeymoon phase," which the examiner doubted, then islets 
cell antibodies, 512 antibody, GAD antibody, or 64-K antibody 
testing could be done.  

The VA examiner stated that these tests were more expensive 
and were not easily available at this time.  The VA examiner 
stated that if it came to that point, the veteran should be 
examined by an endocrinologist.  The VA examiner stated that 
he would initially order a C-peptide level test and test the 
postprandial sugars to clarify the diagnosis.  He noted that 
if the postprandial sugars were greater than 150 or above 
200, and if the c-peptide level was very low or negative, or 
if it was less than .5, than diabetes Type I was the correct 
diagnosis.  If the c-peptide level was more than .5, it 
became difficult to say if the veteran was Type I, and might 
be necessary to rely on the islets cell antibodies, the GAD 
antibody, or the 64-k antibody.  

The March 2003 VA examination report indicates that the VA 
examiner, an endocrinologist, was requested to render an 
opinion as to whether the veteran had Type I or Type II 
diabetes mellitus.  The VA examiner indicated that the 
veteran's c-peptide level was low but this may not 
differentiate between late onset Type I versus insulin 
dependent Type II diabetes.  The VA examiner further noted 
that the veteran's GAD antibody was high (10.7 U/ml with a 
normal of 0.00-1.5 U/ml) which was strongly suggestive of 
Type I diabetes.  The VA examiner concluded that it "was not 
as likely as not" that the veteran had Type II diabetes 
mellitus and it was more likely than not that the veteran had 
Type I diabetes mellitus.    

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In assessing 
evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In some 
cases, the physician's special qualifications or expertise in 
the relevant medical specialty or lack thereof may be a 
factor.  In every case, the Board must support its conclusion 
with an adequate statement of its reasoning of why it found 
one medical opinion more probative than the other.  

The Board finds that the VA medical opinions to have great 
evidentiary weight.  The VA examiner who rendered the March 
2003 medical opinion is an endocrinologist and he has the 
expertise to diagnose diseases of the endocrine system such 
as diabetes mellitus Type I versus diabetes mellitus Type II.  
See 38 C.F.R. § 4.119, Diagnostic Code 7912 (2003) 
(classifying diabetes mellitus as an endocrine disease).  

The VA examiner also based the conclusion that the veteran 
has diabetes mellitus Type I upon the results of diagnostic 
tests.  The VA examiner who rendered the medical opinion in 
April 2001 based his medical opinion that the veteran has 
diabetes mellitus Type I, upon the evidence of record 
including the medical records from the Geisinger Medical 
Center which note that the veteran had insulin dependent 
diabetes mellitus and had been on insulin for many years.    

The Board finds the medical opinion by Dr. Pilgrim to have 
less probative value than the VA medical opinions.  Dr. 
Pilgrim does not appear to be a specialist in endocrine 
disease.  There is no indication that Dr. Pilgrim conducted 
any diagnostic tests to help diagnose the type of diabetes 
mellitus.  The VA endocrinologist's opinion was based on the 
results of such testing.  Moreover, Dr. Pilgrim's opinion 
left open the possibility that a person with the veteran's 
history could have Type I Diabetes.  

While Dr. Pilgrim is a treating physician, the opinion of a 
treating physician is not necessarily paid more deference 
than that of other medical professionals.  Winsett v. West, 
11 Vet. App. 420, 424-5 (1998).

For these reasons, the Board finds that the VA medical 
opinions have greater evidentiary weight and are more 
probative than the statement by Dr. Pilgrim, and therefore, 
the medical evidence of record establishes that the veteran 
has Type I diabetes mellitus.   

Diabetes mellitus Type I is not a disorder subject to 
presumptive service connection on the basis of herbicide 
exposure.  See 38 U.S.C.A. § 1116(a).  There is no competent 
evidence otherwise linking the veteran's diabetes mellitus to 
service.  Thus, the Board finds that service connection for 
diabetes mellitus Type I as secondary to herbicide exposure 
is not warranted.  

The Board concludes that the preponderance of the evidence of 
record is against the veteran's claim for service connection 
for diabetes mellitus Type I as secondary to herbicide 
exposure.

The Board has also analyzed whether service connection is 
warranted for diabetes mellitus Type I on a direct basis.  
Service medical records do not reflect findings or diagnosis 
of diabetes mellitus.  The April 19070 separation examination 
report indicates that the endocrine system was normal. 

There is no evidence of diabetes mellitus Type I until 
approximately 14 years after service.  Thus, service 
connection for diabetes mellitus Type I on a presumptive 
basis is not warranted.  See 38 C.F.R. § 3.307, 3.309. 

There is also no competent evidence of a relationship between 
the current diabetes mellitus Type I and service.  In Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the Federal 
Circuit held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability.  In the 
present case, the veteran has not submitted evidence of a 
connection between the veteran's service and the diabetes 
mellitus Type I.  Thus, the Board finds that the 
preponderance of the evidence shows that the diabetes 
mellitus Type I did not manifest in service but first 
manifested many years after service and there is no medical 
evidence of a relationship between the current diabetes 
mellitus Type I and service.  The Board concludes that the 
claim must therefore be denied.  

Entitlement to service connection for a stroke

The veteran argues that service connection is warranted for a 
stroke because the stroke was caused by diabetes mellitus, 
which, the veteran asserts, is due to his period of service.  
The veteran submitted an excerpt from a medical treatise 
regarding stroke and diabetes.  The treatise indicates that 
diabetes is a cause of strokes.  

As discussed in detail above, the preponderance of the 
evidence shows that the diabetes mellitus Type I was not 
incurred in service and is not related to the veteran's 
period of service.  Service connection for diabetes mellitus 
Type I is not warranted.  Thus, service connection for a 
stroke on a secondary basis under 38 C.F.R. § 3.310 is not 
warranted. 

The medical evidence of record shows that in October 2000, 
the veteran sought medical treatment for a cerebrovascular 
accident.  A December 2000 private medical record indicates 
that the veteran had been hospitalized for a lacunar 
cerebrovascular accident.  It was noted that the veteran's 
symptoms had all but gone away.  

An April 2001 VA examination report indicates that in October 
2000, the veteran noticed he was having weakness in his right 
upper extremity and right lower extremity which had become 
worse.  The veteran was hospitalized, and found to have a 
stroke affecting his right side.  The veteran was 
hospitalized for one week.  He stated that after the stroke, 
the strength in his right side came back relatively quickly 
and he returned to work in November 2000.  The veteran was 
currently taking aspirin and Prinivil.  The diagnosis was 
status post left sided stroke causing right hemiparesis.  

Service medical records do not reflect findings or diagnosis 
of a stroke or cerebrovascular disease.  The April 1970 
separation examination report indicates that the vascular 
system was normal.

There is no evidence of a stroke or brain hemorrhage until 
approximately 30 years after service.  The medical evidence 
of record shows that the veteran had a stroke in 2000.    

The veteran has not submitted any medical evidence showing 
treatment or diagnosis of a stroke soon after service 
separation.  There is no competent evidence of a 
manifestation of a brain hemorrhage to a compensable degree 
within one year from service separation.  As noted above, the 
medical evidence of record shows that the veteran had a 
stroke in 2000.  Thus, service connection for a stroke on a 
presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 
3.309. 

In the present case, the veteran has not submitted evidence 
of a connection between the stroke and his period of service.  
Since the preponderance of the evidence shows that the stroke 
did not manifest in service but first manifested many years 
after service, and there is no medical evidence of a 
relationship between the stroke and service, the Board finds 
that service connection for a stroke is not warranted, The 
Board concludes that the claim must therefore be denied.  
Boyer; supra.

Since the preponderance of the evidence is against the claim 
for service connection for a stoke, the benefit of the doubt 
doctrine is not for application with regard to this claim.  
VCAA; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for diabetes mellitus Type I is denied.  

Service connection for a stroke is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



